Filed 4/22/13 Kemper v. County of San Diego CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



JOHNNEISHA KEMPER,                                                  D059637

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2010-00094707-
                                                                     CU-CR-CTL)
COUNTY OF SAN DIEGO et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County, Luis R.

Vargas, Judge. Affirmed in part, and reversed in part.


         Johnneisha Kemper brought a federal civil rights action against San Diego County

(County) and the City of San Diego (City), and several of their employees, alleging

defendants violated her constitutional rights when they engaged in actions leading to the

termination of her parental rights to her daughter. (42 U.S.C. § 1983 (§ 1983).) The trial

court sustained defendants' demurrers without leave to amend.

         We conclude the court properly sustained the demurrer on Kemper's claims

against the County and its named employees. These claims are barred because they
constitute an improper collateral attack on the prior juvenile dependency orders and

judgment. However, we conclude the court erred in sustaining the demurrer on Kemper's

claims against the City and its named employees. These claims are not barred because

they were not litigated in the earlier juvenile dependency proceedings.

                  FACTUAL AND PROCEDURAL BACKGROUND

                      A. Summary of Kemper's Factual Allegations

       Because we are reviewing a demurrer, we must assume the truth of the operative

complaint's properly pleaded factual allegations and the facts implied from those

allegations. (Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074, 1081.)

       In May 2008, 16-year-old Kemper gave birth to a daughter. When the baby was

about 11 days old, on May 24, 2008, several San Diego police officers (defendant police

officers1) removed the baby from Kemper's care without a warrant. At the time, the

defendant police officers had "no reasonable or articulable evidence to suggest the infant

child was in immediate danger of sustaining severe bodily injury, or that the infant had

been abandoned by [Kemper]." "[T]he infant was in good health" and was not in "need

[of] any medical care." There was no evidence suggesting "the child was in immediate

danger of physical or sexual abuse, nor was there any indication that the physical

environment posed any threat to the infant's health or safety."

       Additionally, when they removed the child, the defendant police officers "were

fully aware of where, and to whom, the infant belonged." It would have been "apparent


1     These officers are: Sergeant Brent Williams, Sergeant Linda Griffin, and
Lieutenant Natalie Stone.
                                             2
to any reasonable officer that [Kemper] was the infant's mother and that she had an

immediate right to custody and control of the infant. There was no reasonable or

articulable evidence to suggest that any other person was entitled to custody of the child

. . . , [or that] the infant had been abducted." Additionally, "there was no reasonable or

articulable evidence to suggest tha[t] any crime whatsoever had been committed, or that

there was any other legal justification for the removal of [Kemper's] child from her care."

       Four days later, on May 28, several County social workers (social worker

defendants2) filed a juvenile dependency petition under Welfare and Institutions Code3

section 300, subdivision (g), alleging the infant had been abandoned by the mother and

that the mother's whereabouts were unknown and reasonable efforts to locate her had

been unsuccessful. The petition was signed under penalty of perjury by the social worker

defendants.

       According to Kemper, the social worker defendants' allegations set forth in the

dependency petition were untrue in that when they signed and filed the petition, the social

worker defendants had been in contact with Kemper multiple times and knew her cellular

phone number and had successfully contacted her at this number. Additionally, the social

worker defendants knew where Kemper went to school. The social worker defendants

"were fully aware of where, and to whom, [Kemper's] infant belonged; and, they knew



2     The social worker defendants are: Mark Hood, Mitsuru Ramirez, Tanisha Cowan,
Gigi Burns, and Connie Bryan.

3      All further statutory references are to the Welfare and Institutions Code, except for
references to section 1983 or as otherwise specified.
                                             3
where and how to get a hold of [Kemper]; and they knew that [Kemper] had absolutely

no intention of abandoning her infant child." Kemper claimed the social worker

defendants' alleged misrepresentations regarding her whereabouts "caused the continued

and unjustified detention of [her] newborn child."

       Thereafter, the social worker defendants filed multiple reports, including detention

and jurisdictional/disposition reports, allegedly "with the intention that said reports be

accepted into evidence and that the contents of those filings be treated as true, when in

fact the contents of those reports were false." In each of these reports, the social worker

defendants "knowingly made material misstatements of fact, suppressed exculpatory

information from the court, fabricated evidence and disclosed it to the court as if it were

true, inserted half-truths and omitted critical information that showed many of the

purported failures or deficiencies by [Kemper] were in fact the fault of the Social Worker

Defendants."

       Kemper alleged that: "Ultimately, due in substantial part to the lies and half-truths

and other omissions by Social Worker Defendants [Kemper's] parental rights were

terminated and she permanently lost custody of her infant child."

                         B. Summary of Court of Appeal Opinion

       Although neither party requested the trial court to consider our prior appellate

decision upholding the termination of Kemper's parental rights (In re N.F. (June 29,

2010, D055922) (N.F.)), we have taken judicial notice of the unpublished opinion on our

own motion because it is relevant and material to the collateral estoppel and res judicata



                                              4
issues raised by the parties. (See Cal. Rules of Court, rule 8.1115(b); Evid. Code, §§ 452,

subd. (d), 459, subd. (a).)4

       The following relevant background facts were set forth in our prior opinion.

(N.F., supra, D055922.) In May 2008, a petition was filed alleging that Kemper's infant

child was at substantial risk of harm because she was left without any support, and after

conducting a search, the social workers did not know her parents' whereabouts. At the

detention hearing, the trial court made a prima facie finding on the petition, detained the

child in out-of-home care, and ordered the social services agency to "continue searching

for the parents." (Ibid.) About one month later, on June 18, the court found the section

300, subdivision (g) jurisdictional allegations to be true, assumed jurisdiction over

Kemper's child, removed her from parental custody, placed her in foster care, and ordered

reunification services. (N.F., supra.) Although she had notice, Kemper did not timely

appear at this hearing, but about one month later counsel was appointed for her. (Ibid.)

At the six-month hearing, the court terminated reunification services and set a selection

and implementation hearing. (Ibid.; see § 366.26.) Kemper filed a notice of intent to file

a writ petition challenging this order (see Cal. Rules of Court, rules 8.450, 8.452), but

after Kemper's counsel reviewed the record, counsel determined there were no viable

issues for review. (N.F., supra.) In May and August 2009, Kemper's counsel filed

section 388 modification petitions seeking to dismiss the dependency petition based on



4      We provided the parties an opportunity to file supplemental letter briefs regarding
our consideration of the N.F. unpublished opinion.

                                              5
Kemper's alleged improved circumstances and based on the court's alleged prior error in

not appointing a guardian ad litem. (Ibid.) The juvenile court agreed to consider the

motions, but ultimately declined to modify its prior orders. (Ibid.) The juvenile court

found that although a guardian ad litem should have been appointed and this "error was

not harmless, . . . the requested modification was not in [the child's] best interests because

[Kemper] could not safely parent [her child]." (Ibid.) The court thereafter entered a final

judgment terminating Kemper's rights. (Ibid.)

       On appeal, Kemper challenged the court's denial of her modification petitions.

(N.F., supra, D055922.) We affirmed, concluding that although an "[a]ppointment of a

guardian ad litem may have made a difference in the outcome of the jurisdiction and

disposition hearings," the juvenile court "acted well within its discretion by denying

[Kemper's] request to dismiss the dependency petition and return the case to 'square one,'

or alternatively, to place [the child] with her." (Ibid.) We also rejected Kemper's

argument that reversal was required because her counsel was ineffective by failing to

challenge the section 300, subdivision (g) jurisdictional findings in the dependency

proceedings and in a writ petition to the Court of Appeal. We specifically found the

outcome would not have been different if counsel had raised these issues. We explained:

"Regardless of counsel's alleged failings . . . , the Agency was justified in filing a

dependency petition, and the court reasonably assumed jurisdiction of [Kemper's child].

[Kemper] left [her] newborn . . . without provision for support, and chose her relationship

with father over her relationship with her child. . . . [Kemper's] ongoing irresponsible

behavior and lack of motivation to participate in services or establish a relationship [with

                                               6
her child] prevented reunification. Once her situation stabilized and she began to access

services, [Kemper] was never able to show she could properly parent [her child]. The

remedy [Kemper] seeks—dismissing the petition or placing [her child] with her under a

voluntary services contract—is not a viable option. [¶] Despite the fact that this case got

off track initially when [Kemper] had no representation, it was ultimately [Kemper's]

inability or unwillingness to reunify with [her child] that caused her to lose her parental

rights. [Kemper's child] is now two years old and has never lived with [Kemper]. She is

thriving in the home of maternal relatives who want to adopt her. [The child] deserves to

have her custody status promptly resolved and her placement made permanent and

secure." (N.F., supra.)

                     C. Legal Claims Alleged in Kemper's Complaint

       Based on the factual allegations of her complaint (which did not include many of

the facts set forth in N.F.), Kemper alleged a section 1983 federal civil rights claim

against the police officer defendants, the social worker defendants, and the public entity

defendants.

       As to the police officer defendants, Kemper alleged they "were acting under color

of state law when they acted and/or conspired to remove Plaintiff's infant daughter from

her care without notice, proper reason, authority, or probable cause, and with deliberate

indifference to the rights of Plaintiff." She alleged that this conduct violated her

constitutional due process rights and her right to familial association under the Fourteenth

Amendment.



                                              7
       As to the social worker defendants, Kemper alleged they were acting under color

of state law "when they filed papers with the Juvenile Dependency Court where such

papers were either signed under penalty of perjury and contained knowingly false

statements, and/or where such papers were known to be relied on by the dependency

court as evidence in the underlying action, and contained knowingly false statements."

Kemper alleged the social worker defendants committed these acts "with deliberate

indifference" to her rights, and this wrongful conduct violated her constitutional right to

familial association and her due process right "not to be subjected to false allegations by

the government."

       As to both sets of individual defendants, Kemper alleged her rights "were so

clearly established that a reasonable agent faced with similar circumstances would have

known that their conduct was violative of Plaintiff's rights." Kemper sought

compensatory damages (including for "physical and/or mental anxiety and anguish"),

punitive damages, and attorney fees.

       As to the County and City entity defendants, Kemper alleged these entities

maintained policies that caused the constitutional violations, including policies of: (1)

detaining/removing children from their parents without adequate notice or an opportunity

to be heard and beyond the necessary scope; (2) allowing the filing of reports with false

and fabricated evidence; (3) acting with deliberate indifference in failing to provide

proper employee training; and (4) allowing the removal and detention of a child without a

warrant even if there are no exigent circumstances. Kemper alleged the defendant



                                             8
entities knew or should have known the policies would cause injury to Kemper, and the

policies "were the moving force behind the constitutional violations alleged."

                                D. Defendants' Demurrers

       Each of the defendants demurred, arguing that California's collateral estoppel and

res judicata doctrines barred Kemper from pursuing her section 1983 claims, and

alternatively that the claims were barred by the United States Supreme Court decision in

Heck v. Humphrey (1994) 512 U.S. 477 (Heck).)5 The County defendants also argued

the social worker defendants were immune from civil liability arising from their

participation in the juvenile dependency process. Additionally, the County argued the

claim against it was barred because a prerequisite to its liability is a viable section 1983

claim against a County employee.

       After conducting a hearing, the court sustained each defendant's demurrer without

leave to amend. With respect to the social worker and police officer defendants, the court

found Kemper's claims were barred by California's collateral estoppel doctrine and by the

United States Supreme Court's ruling in Heck, supra, 512 U.S. 477. With respect to the

public entity defendants, the court found Kemper failed to state a cause of action because

this claim is dependent on a showing of individual liability under section 1983.

       Kemper appeals.




5      Although the City defendants did not initially argue that Heck directly applied to
the case, it did urge the court to grant the demurrer based on principles articulated in
Heck and later elaborated on the argument in their reply brief.
                                              9
                                       DISCUSSION

                         I. Generally Applicable Legal Principles

       "A demurrer tests the sufficiency of a plaintiff's complaint by raising questions of

law. [Citation.] When the trial court sustains a demurrer, we review the complaint de

novo to determine whether it contains sufficient facts to state a cause of action.

[Citation.] We accept as true all properly pleaded material factual allegations of the

complaint and other relevant matters that are properly the subject of judicial notice, and

we liberally construe all factual allegations of the complaint with a view to substantial

justice between the parties. [Citation.]" (Beets v. County of Los Angeles (2011) 200

Cal.App.4th 916, 922-923 (Beets).)

       We are not bound by the trial court's stated reasons and must affirm the judgment

if any ground offered in support of the demurrer was well taken. (Walgreen Co. v. City

and County of San Francisco (2010) 185 Cal.App.4th 424, 433.) We review the court's

ruling and not its rationale. (Ibid.) In evaluating whether the plaintiff adequately stated a

section 1983 claim, "dismissal is proper only where 'it appears beyond doubt that the

plaintiff can prove no set of facts in support of the claims that would entitle [the plaintiff]

to relief.' [Citations.]" (Arce v. Childrens Hospital Los Angeles (2012) 211 Cal.App.4th

1455, 1471 (Arce).)

       "Section 1983 creates a private right of action against individuals who, acting

under color of state law, violate federal constitutional or statutory rights." (Devereaux v.

Abbey (9th Cir. 2001) 263 F.3d 1070, 1074 (Devereaux); see Arce, supra, 211

Cal.App.4th at p. 1473.) Section 1983 does not create substantive rights; it provides

                                              10
remedies for violations of rights found elsewhere in the federal Constitution. (Manta

Management Corp. v. City of San Bernardino (2008) 43 Cal.4th 400, 406; Rutherford v.

State of California (1987) 188 Cal.App.3d 1267, 1287.)

       A municipal entity (such as the County or City) can be held liable under section

1983 "where . . . the action that is alleged to be unconstitutional implements or executes a

policy statement, ordinance, regulation, or decision officially adopted by that body's

officers." (Monell v. New York City Dept. of Social Services (1978) 436 U.S. 658, 690;

Manta Management Corp. v. City of San Bernardino, supra, 43 Cal.4th at p. 406.) A

finding of the individual employee's section 1983 liability is a necessary predicate to the

government entity's liability. (City of Los Angeles v. Heller (1986) 475 U.S. 796, 799;

see Hinton v. City of Elwood (10th Cir. 1993) 997 F.2d 774, 782 ["A municipality may

not be held liable where there was no underlying constitutional violation by any of its

officers"].)

       Under these principles, we examine Kemper's section 1983 claim against each set

of defendants.

                  II. Kemper's Claim Against Social Worker Defendants

                                       A. Overview

       Kemper's section 1983 claim against the social worker defendants is based on her

allegations that the social workers filed court documents falsely stating that Kemper had

abandoned her baby and they did not know Kemper's whereabouts. Kemper alleged the

social worker defendants in fact had actual knowledge that she had not abandoned her

baby and they knew where she was and how to contact her. She alleged the juvenile

                                             11
court relied on these misrepresentations to reach its jurisdictional and dispositional

findings, and that "due in substantial part to the lies and half-truths and other omissions

by Social Worker Defendants[,] Plaintiff's parental rights were [ultimately] terminated

and she permanently lost custody of her infant child." Although these allegations

challenge the propriety of the parental termination disposition, Kemper maintains that she

is not seeking to overturn the dependency orders or judgment. She states that she instead

is seeking only money damages to compensate her for her physical and emotional injuries

arising from the social workers' alleged wrongful actions, including the distress resulting

from the loss of her child.

       A social worker may be held liable under section 1983 based on proof he or she

deliberately made false statements in petitions filed with the juvenile dependency courts.

(See Costanich v. Department of Social and Health Services (9th Cir. 2010) 627 F.3d

1101, 1108, 1110-1111 (Costanich); see also Devereaux, supra, 263 F.3d at pp. 1074-

1075.) "Deliberately fabricating evidence in civil child abuse proceedings violates the

Due Process clause of the Fourteenth Amendment . . . ." (Costanich, supra, at p. 1108;

see Beltran v. Santa Clara County (9th Cir. 2008) 514 F.3d 906, 908 [social workers "are

not entitled to absolute immunity from claims that they fabricated evidence during an

investigation or made false statements in a dependency petition"].) This is particularly

true when the conduct infringes on the parent-child relationship. (See Stanley v. Illinois

(1972) 405 U.S. 645, 651.)

       However, the issue before us is not whether Kemper's allegations satisfy her

burden to plead the elements of a section 1983 claim. The social worker defendants

                                             12
demurred to the complaint on the grounds that even assuming Kemper's claims

potentially state a constitutional violation, they are barred because the lawsuit constitutes

an improper collateral attack on the prior judgment and/or the social workers are immune

from the claims. As explained below, collateral estoppel principles preclude Kemper

from recovering on her section 1983 claim against the social worker defendants because

the claim is predicated on the same factual claims that were litigated and decided

adversely to her in the prior juvenile dependency proceedings. Based on this conclusion

we do not reach the social worker defendants' alternate contentions that the judgment

may be affirmed under the related Heck rule (Heck, supra, 512 U.S. 477) and/or that the

social worker defendants are entitled to qualified immunity under the alleged facts.

                                  B. Collateral Estoppel

       Res judicata and collateral estoppel doctrines apply to section 1983 actions. (Allen

v. McCurry (1980) 449 U.S. 90, 94.) State law governs the application of these doctrines

in determining the viability of a federal civil rights claim. (Ayers v. City of Richmond

(9th Cir. 1990) 895 F.2d 1267, 1270; see Marrese v. American Academy of Orthopaedic

Surgeons (1985) 470 U.S. 373, 380.)

       Under California law, the res judicata doctrine has two conceptual aspects. The

first, known as claim preclusion, "prevents relitigation of the same cause of action in a

second suit between the same parties or parties in privity with them." (Mycogen Corp. v.

Monsanto Co. (2002) 28 Cal.4th 888, 896, italics added.) The social worker defendants

did not rely on this theory in moving for the demurrer. Instead, they relied on the second

ground for res judicata, commonly referred to as collateral estoppel or issue preclusion,

                                             13
which precludes the parties from relitigating an issue even if the prior and current causes

of action are different. (Ibid., Vandenberg v. Superior Court (1999) 21 Cal.4th 815, 828.)

       Under California law, the collateral estoppel doctrine bars relitigation of an issue

decided in a previous proceeding when three elements are established: "(1) the issue

necessarily decided in the previous suit is identical to the issue sought to be relitigated;

(2) there was a final judgment on the merits of the previous suit; and (3) the party against

whom the plea is asserted was a party, or in privity with a party, to the previous suit."

(Producers Dairy Delivery Co. v. Sentry Ins. Co. (1986) 41 Cal.3d 903, 910; see Lucido

v. Superior Court (1990) 51 Cal.3d 335, 341; In re Joshua J. (1995) 39 Cal.App.4th 984,

993.) The doctrine "is grounded on the premise that 'once an issue has been resolved in a

prior proceeding, there is no further factfinding function to be performed.' " (Murray v.

Alaska Airlines, Inc. (2010) 50 Cal.4th 860, 864.)

       Each of these elements was satisfied in this case.

       First, there was a final judgment on the merits in the matter terminating Kemper's

parental rights. As this court has found, the determination of an issue by final judgment

in a juvenile dependency proceeding is conclusive upon the parties or their privies in a

subsequent suit. (In re Joshua J., supra, 39 Cal.App.4th at p. 993.) Kemper argues that a

dependency court judgment cannot be considered final for purposes of collateral estoppel

because juvenile court orders are generally subject to modification. (See § 388; Sheila S.

v. Superior Court (2000) 84 Cal.App.4th 872.) However, a juvenile court generally has

no authority to continue to modify its orders after parental rights are terminated. Except

for certain exceptions not applicable here, once a court has entered a final judgment

                                              14
terminating parental rights and the judgment is affirmed on appeal, a juvenile court has

no jurisdiction to modify this determination with respect to the parent. (§ 366.26, subd.

(i)(1).)

           Second, Kemper was a party in the dependency proceeding. Although the focus of

a dependency proceeding is on the child, a parent served with a notice of the proceeding

has the status of a party in the juvenile dependency proceeding. (In re I.A. (2011) 201

Cal.App.4th 1484, 1491.) "[T]he court exercises personal jurisdiction over the parents

once proper notice has been given" and has the authority to enter binding orders

adjudicating the parents' rights to, and relationship with, the child. (Ibid.) A parent's

status as a party permits the parent to assert and protect her own constitutional interest in

the companionship, care, custody and management of her child. (In re Josiah S. (2002)

102 Cal.App.4th 403, 412.)

           Third, the identical issue was litigated in the first proceeding. "For purposes of

collateral estoppel, an issue was actually litigated in a prior proceeding if it was properly

raised, submitted for determination, and determined in that proceeding. [Citation.] . . .

[Citations.] 'The "identical issue" requirement addresses whether "identical factual

allegations" are at stake in the two proceedings, not whether the ultimate issues or

dispositions are the same. [Citation.]' " (Hernandez v. City of Pomona (2009) 46 Cal.4th

501, 512-513.) Moreover, an issue raised and decided in a prior proceeding triggers the

collateral estoppel bar even if some factual matters or legal theories that could have been

presented with respect to that issue were not presented. (Murphy v. Murphy (2008) 164

Cal.App.4th 376, 401-402; see Clark v. Lesher (1956) 46 Cal.2d 874, 880-881.)

                                                 15
However, a prior decision does not establish collateral estoppel on issues that could have

been raised and decided in the prior proceeding but were not. (Murphy, supra, at p. 401.)

       In her section 1983 complaint, Kemper alleges the social worker defendants

violated her constitutional rights by deliberately and intentionally making false assertions

in their dependency court petitions and that based on those misrepresentations the court

took jurisdiction over the matter and then continued the out-of-home custody of her

daughter, which led to the ultimate termination of her parental rights. However, these

issues—whether the social worker defendants made misrepresentations and whether

those misrepresentations caused the termination of her rights—were litigated and decided

adversely to Kemper in the juvenile dependency proceeding.

       By assuming jurisdiction over Kemper's child and denying her modification

petitions, the juvenile court found the social worker allegations to be true. Although

Kemper was not present at the initial hearings, during the later proceedings Kemper had

the full opportunity to challenge the truthfulness of the social worker assertions and

present evidence that she had not in fact abandoned her baby and/or that she had provided

for the baby's support. Within one month after the court assumed jurisdiction, Kemper

was represented by counsel and had numerous opportunities to raise the issue in the

dependency proceeding, including in a petition for modification or a writ petition to this

court. However, Kemper's counsel—after reviewing the record—made a decision not to

challenge the court's earlier findings by a writ petition. Moreover, as stated in our prior

opinion, Kemper did specifically later raise these challenges in her section 388

modification petitions. (N.F., supra, D055922.) In reviewing the court's denial of the

                                             16
petitions and Kemper's arguments that she was denied the effective assistance of counsel,

we specifically found that the social services agency was "justified in filing a dependency

petition" and the juvenile court had a reasonable basis to assume jurisdiction over the

child and maintain that jurisdiction based on Kemper's conduct. (Ibid.) On this

undisputed record, Kemper had the full opportunity, and did, raise the issue of the social

workers' alleged misrepresentations in the prior proceeding, and those claims were

litigated and decided against her. As a result, under collateral estoppel principles,

Kemper is precluded from challenging the court's findings in a later action.

       Kemper argues that as "a matter of law" the social workers' misrepresentations

were "not litigated and decided in the juvenile dependency case because . . . the only

issue before that court was Kemper's child's best interests." (Italics added.) This

assertion is not legally correct. At the jurisdictional hearing (where the court considered

the social worker reports regarding Kemper's whereabouts and conduct), the applicable

standard was whether the child came within one of section 300's statutory categories, and

not the "best interests" of the child. (See § 355, subd. (a); Cal. Rules of Court, rule

5.684(f).) Even if a court may believe a child's best interests would be served by

dependency court jurisdiction, a court does not have the authority to assume jurisdiction

unless it finds true the allegations that the child fits into one of section 300's statutory

categories. The issue common to each of these categories is whether the circumstances at

the time of the hearing show the child is subject to a statutorily-defined risk of future

harm. (See In re A.S. (2011) 202 Cal.App.4th 237, 243-244; In re J.N. (2010) 181

Cal.App.4th 1010, 1022.)

                                               17
       In this case, the juvenile court found true the allegations of the jurisdictional

petition under section 300, subdivision (g) that Kemper's child was at substantial risk of

harm because she was left without any support and the whereabouts of her parents were

unknown, and this court made a specific finding that "when these proceedings were

initiated, [the social services agency] was justified in filing a dependency petition, and

the court reasonably assumed jurisdiction of [Kemper's child]." (N.F., supra, D055922.)

We made this finding after reviewing the factual record that included Kemper's

arguments challenging the truth of the jurisdictional petition (via Kemper's later section

388 petition). The dependency court's findings, affirmed on appeal after Kemper (who

was represented by counsel) had the full opportunity to challenge the factual finding

through section 388 modification petitions, precludes Kemper from relitigating these

same issues in her subsequent federal civil rights lawsuit.

       Kemper contends that the issues are not identical because the issue here is whether

the social workers deliberately fabricated or concealed evidence from the court, whereas

the issue in the juvenile dependency proceedings was the truth of the petitions regardless

whether the social workers engaged in intentional misconduct. However, based on our

conclusion that the dependency court found that the allegations in the petitions were true,

it necessarily follows that the court found that the social workers did not make false

statements, intentionally or otherwise. The critical point is that Kemper's section 1983

claim is based on her allegations that the social workers made factual misrepresentations

and these misrepresentations caused the termination of her parental rights, and these

issues were resolved against her in the juvenile dependency proceedings.

                                              18
       In this regard, this case is distinguishable from Costanich, supra, 627 F.3d 1101,

relied upon by Kemper. In that case, the hearing officer had found the social worker

reports contained statements that were untrue. (Id. at p. 1106.) In the later section 1983

action, the federal court found this factual finding did not preclude the social worker,

under the collateral estoppel doctrine, from later arguing she did not intentionally make

any false statements in her reports and therefore there was no section 1983 liability. (Id.

at p. 1108, fn. 10.) Because the relevant section 1983 issue in Costanich was not

identical to the issue resolved in the earlier proceedings, the collateral estoppel doctrine

did not bar the litigation of the issue. Here, the relevant section 1983 issues in this

case—whether the social workers made false statements in their petitions and these

statements caused the termination of her rights—were resolved against Kemper in the

juvenile dependency proceedings, and therefore the collateral estoppel doctrine does bar

the relitigation of these same issues.

       Kemper alternatively contends the collateral estoppel bar does not apply because

she has alleged in her complaint that the social worker defendants intentionally omitted

material information in their juvenile court petitions and made statements in the

dependency proceeding that constituted "perjury" and were deliberately false. However,

it has long been established that California collateral estoppel law bars the relitigation of

an issue even if the opposing party in the prior action committed fraud by suppressing

relevant evidence or affirmatively presenting false evidence. (See Cedars-Sinai Medical

Center v. Superior Court (1998) 18 Cal.4th 1, 10 (Cedars-Sinai); accord Watson v.

County of Santa Clara (N.D. Cal. 2010) 2010 WL 2077171, p. *3.)

                                              19
       Kemper argues that Cedars-Sinai is inapplicable here because its specific holding

concerned the question of whether a state law tort remedy existed for spoliation of

evidence. (See Cedars-Sinai, supra, 18 Cal.4th at pp. 4, 17-18.) However, Cedars-Sinai

is relevant because it emphatically reaffirmed the long line of California judicial

decisions holding that "under the doctrines of res judicata and collateral estoppel, a

judgment may not be collaterally attacked on the ground that evidence was falsified or

destroyed." (Id. at p. 10.) Quoting from its decision filed more than 100 years earlier,

the Cedars-Sinai court made clear that California law forbids a collateral attack on a

judgment based on a claim the evidence was falsified, concealed, or suppressed:

" '[W]hen [the aggrieved party] has a trial, he must be prepared to meet and expose

perjury then and there . . . . The trial is his opportunity for making the truth appear. If,

unfortunately, he fails, being overborne by perjured testimony, and if he likewise fails to

show the injustice that has been done him on motion for a new trial, and the judgment is

affirmed on appeal, he is without remedy.' " (Id. at p. 11, quoting Pico v. Cohn (1891) 91

Cal. 129, 133-134.)

       These principles apply to juvenile court dependency proceedings. At these

proceedings, parents are provided strong due process safeguards and protections

including a right to court-appointed counsel if he or she cannot afford one (§ 317) and the

right to notice and an opportunity to be heard before a court can take any action (absent

an emergency). (See In re Josiah S., supra, 102 Cal.App.4th at p. 412.) Contrary to

Kemper's assertions, parents and their counsel have the full opportunity and incentive to

litigate all issues concerning allegations made by social workers in juvenile dependency

                                              20
proceedings. Parents are provided full notice of, and juvenile dependency attorneys

understand, the potentially severe consequences to the parent-child relationship if parents

do not fully assert their rights and challenge governmental claims that they believe to be

false.

         We reject Kemper's additional argument that the social worker defendants did not

meet their burden to show the collateral estoppel bar because they did not request the

court to take judicial notice of the record in the juvenile court proceedings. Kemper

argues that in evaluating whether issues were "actually litigated" for purposes of a

collateral estoppel defense, courts generally must "look carefully at the entire record from

the prior proceeding, including the pleadings, the evidence, the jury instructions, and any

special jury findings or verdicts." (Hernandez v. City of Pomona, supra, 46 Cal.4th at p.

511; see also Schaefer/Karpf Productions v. CNA Ins. Companies (1998) 64 Cal.App.4th

1306, 1314.) We agree with this principle, but it is inapplicable here.

         In this case, the issue previously litigated did not occur at a jury trial where the

identity and scope of the particular issues litigated depends on the specific factual record.

Instead the issues were litigated at dependency court hearings where certain specific

findings must be made before a court may assume jurisdiction over the child and before a

court may remove the child from the parent. Based on Kemper's allegations, the

applicable law, and on specific conclusions reached in our prior appellate opinion, we are

satisfied that the issue of the truth of the social workers' assertions was raised, submitted

for decision, and decided against Kemper at the jurisdictional and dispositional hearings,

as well as the proceedings on Kemper's modification petitions. Because Kemper alleges

                                                21
that the social worker defendants falsely alleged in the jurisdictional petition that she had

abandoned her child and that the court assumed jurisdiction based (at least in part) on that

false allegation, the inescapable conclusion is that the court found the social worker

allegations to be true and thus the issue of the falsity of the representations was decided

against Kemper. This factual conclusion precludes Kemper from relitigating the issue in

her section 1983 damages action.

       In this regard, plaintiff's reliance on Beets, supra, 200 Cal.App.4th 916 is

misplaced. In Beets, the court found the identical-issue element of the collateral estoppel

defense was satisfied based on the allegations of the current complaint and the law

showing that the jury in the first trial had to make certain findings in order to reach its

conclusions. (Id. at p. 927.) However, the court found the same-party element was not

satisfied because the party against whom the collateral estoppel defense was asserted was

not a party in the first proceeding and there was an incomplete record to show that the

interests of the party sought to be estopped were adequately represented in the first trial.

(Id. at pp. 927-928.)

       With respect to the identical-issue element, Beets is similar to this case because we

can glean from the allegations of the current complaint, our prior opinion affirming the

dependency judgment, and the applicable law that the identical issue was decided

adversely to the plaintiff in the first proceeding. However, this case is different from

Beets because Kemper was a party in both proceedings; thus there is no need to examine

the record to determine whether Kemper's interests were adequately protected by the

litigating party.

                                              22
       Kemper also argues that collateral estoppel does not apply because a "section 1983

claim could never be litigated in [the dependency] forum because the [juvenile court]

lacks jurisdiction over such claims . . . ." This argument reflects a misunderstanding of

the collateral estoppel (issue-preclusion) doctrine. The doctrine does not require that the

cause of action be the same or that the party could have obtained the same relief sought in

the second action. Instead, " '[t]he "identical issue" requirement addresses whether

"identical factual allegations" are at stake in the two proceedings, not whether the

ultimate issues or dispositions are the same.' " (Hernandez v. City of Pomona, supra, 46

Cal.4th at p. 512.) Moreover, collateral estoppel applies if the issue was raised,

submitted for determination, and decided in the prior proceeding, even if "some factual

matters or legal theories that could have been presented with respect to that issue were

not presented." (Bridgeford v. Pacific Health Corp. (2012) 202 Cal.App.4th 1034, 1042.)

       Kemper's reliance on Government Code section 820.21 is also unhelpful because

this statute does not concern the application of collateral estoppel. The code section

provides that juvenile court social workers are not immune from claims based on

"[p]erjury" or "[f]abrication of evidence." (Gov. Code, § 820.21, subd. (a)(1), (2).) Even

assuming there is no applicable immunity for the social worker defendants, Kemper's

claim must be dismissed if it is barred by California's collateral estoppel doctrine.6




6       Based on this conclusion, we decline Kemper's request that we take judicial notice
of the legislative history underlying the statutory immunity provisions.
                                             23
                  III. Kemper's Claim Against Police Officer Defendants

       Kemper brought her section 1983 claim against the police officer defendants based

solely on the officers' removing her infant child from her custody without prior judicial

authorization.

       Under the Fourth and Fourteenth Amendments of the United States Constitution,

government officials are prohibited from removing children from their parents' custody

without a warrant or other judicial preauthorization unless the official has " 'reasonable

cause to believe that the child is likely to experience serious bodily harm in the time that

would be required to obtain a warrant.' " (Arce, supra, 211 Cal.App.4th at pp. 1473-

1474.) Officials violate the Fourteenth Amendment "if they remove a child from the

home absent 'information at the time of the seizure that establishes "reasonable cause to

believe that the child is in imminent danger of serious bodily injury and that the scope of

the intrusion is reasonably necessary to avert that specific injury." ' " (Rogers v. County

of San Joaquin (9th Cir. 2007) 487 F.3d 1288, 1294.)

       These rights are based on the settled principles that " ' "[p]arents and children have

a well-elaborated constitutional right to live together without governmental

interference" ' " and that " ' "parents will not be separated from their children without due

process of law except in emergencies." [Citation.]' " (Arce, supra, 211 Cal.App.4th at p.

1473.) This " 'right to family association' " (ibid.) requires "[g]overnment officials . . . to

obtain prior judicial authorization before intruding on a parent's custody of her child

unless they possess information at the time of the seizure that establishes 'reasonable

cause to believe that the child is in imminent danger of serious bodily injury and that the

                                              24
scope of the intrusion is reasonably necessary to avert that specific injury.' [Citation.]"

(Mabe v. San Bernardino County Department of Public Social Services (9th Cir. 2001)

237 F.3d 1101, 1106 (Mabe).) Officials " 'cannot seize children suspected of being

abused or neglected unless reasonable avenues of investigation are first pursued,

particularly where it is not clear that a crime has been—or will be—committed.' " (Arce,

supra, 211 Cal.App.4th at p. 1474.)

       Kemper alleged that the police officer defendants "without cause, a warrant, a

court order, or exigent circumstances seized, detained and removed [Kemper's] infant

child from her care" and that the police officers had no information at that time to suggest

the child had been abandoned, was not being properly cared for, was in immediate danger

of sustaining severe bodily injury, or was in need of immediate medical attention.

       The police officer defendants do not challenge that these allegations, if proved,

support a cause of action that they violated Kemper's constitutional rights to family

association and due process. However, they argue the court properly sustained the

demurrer without leave to amend because the claim is barred by: (1) collateral estoppel

principles; (2) the United States Supreme Court's Heck decision; and (3) immunity rules.

Each of these arguments is without merit.

       First, unlike the social worker defendants, the police officer defendants did not

meet their burden to show Kemper's factual claim alleged in the section 1983 action was

necessarily litigated in the juvenile dependency proceedings and/or that the issues

litigated were identical. Kemper's section 1983 claim against the police officer

defendants is based on her assertion that at the time of the seizure these defendants did

                                             25
not have reasonable cause to believe a sufficient exigency existed to support the taking of

the child without a warrant or prior judicial authorization. The police officer defendants

did not request the court to take judicial notice of the underlying records, and thus there is

no basis upon which we can find the issue was litigated in the proceeding.

       Moreover, we cannot infer that the issue was litigated because the standards for

removal of a child by a police officer without a warrant and without judicial authorization

are different from the standards governing the court's determination at the detention

hearing or any other later dependency proceeding. Although a detention hearing was

held shortly after the officers seized Kemper's baby, the court at a detention hearing does

not necessarily rule on the issue whether the police officers properly detained the child

without prior judicial authorization. Section 315 provides: "If a minor has been taken

into custody under this article and not released to a parent or guardian, the juvenile court

shall hold a [detention] hearing . . . to determine whether the minor shall be further

detained." (Italics added; see also § 319, subd. (b).) Because the issue at a detention

hearing concerns the risk to the child in the future, the issue whether the police officers

had the right to remove the child from parental custody without a warrant and without

prior judicial authorization is not necessarily litigated. (See Mabe, supra, 237 F.3d at p.

1110 ["[t]he [later] juvenile court's findings are not relevant to whether a sufficient

exigency existed at the time of the removal to justify the warrantless action because such

an inquiry is to be based on the information that [the officer] had at the time"]; Anderson-

Francois v. County of Sonoma (N.D.Cal. 2009) 2009 WL 1458240, p. *6 [rejecting

argument that a claim challenging the initial warrantless removal of a child was barred by

                                             26
findings during later juvenile dependency proceedings], aff'd (9th Cir. 2011) 415

Fed.Appx. 6.)

       The police officer defendants alternatively argue that Kemper's claim is barred by

the United States Supreme Court's Heck decision. (Heck, supra, 512 U.S. 477.) In Heck,

the court held that "when a state prisoner seeks damages in a [section] 1983 suit, the

district court must consider whether a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence; if it would, the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated." (Id. at p. 487; see Yount v. City of Sacramento (2008) 43 Cal.4th 885,

893-895; see also Guerrero v. Gates (9th Cir. 2006) 442 F.3d 697, 703.)

       The Heck court's primary rationale was its concern that state prisoners should not

be permitted to challenge alleged unconstitutional treatment at the hands of state officials

through civil lawsuits and thus avoid the stricter exhaustion requirements of the parallel

federal habeas corpus remedy. (Heck, supra, 512 U.S. at pp. 480-489; see Huftile v.

Miccio-Fonseca (9th Cir. 2005) 410 F.3d 1136, 1138-1141 ["Heck's favorable

termination rule was intended to prevent a person in custody from using § 1983 to

circumvent the more stringent requirements for habeas corpus"]; see also Beets, supra,

200 Cal.App.4th at p. 924.) Based on this rationale and a later concurring opinion by

Justice Souter (see Spencer v. Kemna (1998) 523 U.S. 1, 19, 20-21), some federal courts

have interpreted Heck as applying only when the section 1983 plaintiff is still in custody

and has a habeas remedy. (See Nonnette v. Small (9th Cir. 2002) 316 F.3d 872, 876-877.)

Moreover, one federal district court in an unpublished decision recently held that Heck

                                             27
did not apply to preclude a section 1983 claim by a parent challenging final dependency

court determinations. (Anderson v. District Attorney Office (S.D.Cal. 2011) 2011 WL

6013274, p. *5.) However, the courts have not reached consistent determinations on the

issues and the reach of Heck remains "an open question." (Cole v. Doe 1 Thru 2 Officers

of the City of Emeryville Police Dept. (N.D.Cal. 2005) 387 F.Supp.2d 1084, 1092.)

       In this case, we need not determine Heck's precise scope as it applies to juvenile

dependency proceedings because its holding does not preclude Kemper's claim against

the police officer defendants even if the decision or an analogous principle applied. The

Heck court expressly recognized that its rule barring a section 1983 action challenging an

earlier judgment is inapplicable if "the plaintiff's [section 1983] action, even if successful,

will not demonstrate the invalidity of any outstanding . . . judgment against the plaintiff

. . . ." (Heck, supra, 512 U.S. at p. 487; see Taylor v. U.S. Prob. Office (D.C. Cir. 2005)

409 F.3d 426, 427 [Heck's "application is limited to suits that, if successful, would

necessarily imply the invalidity of the plaintiff's conviction or sentence . . ."], italics

added.) "Heck limits a narrow class of civil rights actions when allowing the action to

proceed would necessarily challenge the legitimacy of the undisturbed conviction."

(Truong v. Orange County Sheriff's Dept. (2005) 129 Cal.App.4th 1423, 1429, italics

added.)

       Here, even assuming Kemper is successful in showing that the police officer

defendants had no reasonable basis for removing her child without obtaining a warrant,

that conclusion would not imply the invalidity of the underlying dependency court orders

or judgment terminating her rights. In asserting that the officers committed wrongful acts

                                               28
by detaining her child without a warrant, Kemper seeks damages for this intrusion. Even

if the police officers erred by failing to obtain a warrant before detaining the child, this

finding does not necessarily affect the validity of the juvenile court's later orders that

further detention was necessary because of a risk of harm to the child. Because Kemper's

claims against the police officer defendants concern only the officers' initial seizure of the

child without a warrant, the claim does not necessarily challenge the validity of the

subsequent juvenile court orders and judgment. Thus, even assuming the doctrine

applies, Heck is factually inapplicable based on the allegations of Kemper's complaint.

       We also reject the police officer defendants' contention that the judgment may be

affirmed on the basis of qualified immunity. First, they forfeited this contention by

failing to raise it as a ground for their demurrer in the proceedings below. Second, the

argument fails on its merits because Kemper has pled sufficient facts showing the police

officers are not entitled to a qualified immunity defense.

       Under section 1983, government officials are generally entitled to "qualified

immunity," which "shields [them] from liability for civil damages if (1) the law

governing the official's conduct was clearly established; and (2) under that law, the

official objectively could have believed that her conduct was lawful." (Mabe, supra, 237

F.3d at p. 1106.)

       The police officer defendants do not challenge that the "clearly established"

requirement is satisfied here. We agree. At the time the police officer defendants

removed Kemper's child from her custody without a warrant, it had been clearly

established that a parent could not be summarily deprived of her child's custody except

                                              29
when the child is in imminent danger of serious bodily injury. (Mabe, supra, 237 F.3d at

pp. 1107-1108; accord, Ram v. Rubin (9th Cir. 1997) 118 F.3d 1306, 1310.)

       But the police officer defendants argue they had "reasonable cause" to believe

Kemper's infant daughter was in imminent danger to necessitate a warrantless seizure. In

asserting this argument, defendants ignore that we are reviewing the case at the pleading

stage. Even assuming the factual record ultimately supports defendants' arguments that

they had reasonable cause to believe exigent circumstances existed in the situation, the

issue before us is whether the court properly sustained the demurrer, assuming all

allegations of the complaint to be true. Kemper's complaint alleges that the police officer

defendants had no reasonable cause to believe Kemper's child was in imminent danger of

serious bodily injury and a delay to obtain a warrant would not have placed the child in

any danger. Assuming these facts to be true, defendants would not be entitled to

qualified immunity.

       Generally "determining whether an official had 'reasonable cause to believe

exigent circumstances existed in a given situation . . . [is a] "question[ ] of fact to be

determined by a jury." [Citation.]' [Citations.] . . . '[Factual questions] may be resolved

[at the pleadings stage] only when there is only one legitimate inference to be drawn from

the allegations of the complaint.' [Citations.]" (Arce, supra, 211 Cal.App.4th at p. 1475;

see Mabe, supra, 237 F.3d at p. 1108; TracFone Wireless, Inc. v. County of Los Angeles

(2008) 163 Cal.App.4th 1359, 1368.)




                                               30
                  IV. Kemper's Claim Against Public Entity Defendants

       A municipality (including a city or county) can be held liable for federal civil

rights violations if its policy or custom motivated the commission of a constitutional

violation. (See Monell v. New York City Dept. of Social Services, supra, 436 U.S. at pp.

690-691.) However, a prerequisite to this liability is a successful claim against the public

entity's employee for violating the plaintiff's constitutional right. (See City of Los

Angeles v. Heller, supra, 475 U.S. at p. 799; Forrester v. City of San Diego (9th Cir.

1994) 25 F.3d 804, 808-809.)

       The County demurred to the complaint based on its argument that its employees

were not liable under section 1983. The court properly sustained the County's demurrer

because we have found the claims against the named County employees (the social

worker defendants) are barred by the collateral estoppel doctrine. However, we cannot

uphold the demurrer against the City on this same basis because we are reversing the

dismissal of Kemper's claims against the City's employees. The City does not suggest

any other basis for affirming the demurrer on Kemper's claims against it. We thus

reverse the judgment with respect to Kemper's claims against the City.




                                              31
                                     DISPOSITION

      Judgment against the County and the social worker defendants is affirmed.

Judgment against the City and the police officer defendants is reversed. The parties to

bear their own costs on appeal.


                                                                             HALLER, J.

WE CONCUR:



BENKE, Acting P. J.



AARON, J.




                                            32